2007 LONG-TERM INCENTIVE PROGRAM
This 2007 Long-Term Incentive Program was approved at the March 2007 meeting of
the Compensation Committee, along with the program participants and awards. 
Shown below is a description of the 2007 Long-Term Incentive Program.  Nicor
Inc. (the “Company”) will make use of a combination of performance units and
restricted stock units.  The Company may also provide awards of stock options
and restricted stock in select circumstances.  Grants of performance units and
restricted stock units for the 2007 Long-Term Incentive Program will be made
from, and are subject to the terms of, the 2006 Long Term Incentive Plan.
Award Agreements
All awards will be evidenced by an agreement between the Company and the award
recipient in a form approved by the Compensation Committee.  In the event of a
conflict between the description of the awards contained herein and the terms of
the form award agreements approved by the Compensation Committee, the terms of
the agreements shall govern.
Description of Restricted Stock Units 
 *       Restricted Stock Units–Restricted stock units give the employee the
   right to receive shares of stock at a designated time or event in the
   future.  The participant holding restricted stock units will have the right
   to receive dividend equivalent rights, which are equal to the amount of
   dividends that would be paid on the restricted shares, as if such shares were
   outstanding.
 *       Restricted stock units will vest and the shares of Nicor stock will be
   delivered on the fourth anniversary of date of grant. 

Description of Performance Units
 *       Each performance unit equals $1.00 and total units are a percentage of
   base salary at the time of the award. 
 *       Performance units pay out based on total shareholder return over a
   three-year performance period.
 *       Performance units will pay out in cash, unless a participant in the
   Stock Deferral Plan elects to defer up to 50% of their payout into that
   plan.  Deferral elections must meet the guidelines and timing of the Stock
   Deferral Plan to be effective.

How Performance Unit Payouts are Determined
 *       All performance units pay out at the end of a three-year performance
   period.  Payouts generally will be made as soon as practicable following the
   end of the performance period, but not later than December 31 of the calendar
   year following the end of the performance period. 



--------------------------------------------------------------------------------


 *       The payout is based on a measure of relative total shareholder return
   (TSR).  Nicor’s TSR will be measured as the change in share price over the
   three-year period plus dividends granted over that period.  For the
   measurement of Nicor share price, rather than focusing on a single-day’s
   price, the average of the closing share prices over a 20-day period will be
   used for the base and ending TSRs.
 *       The performance measure and multiplier (described below) is based on
   the Nicor TSR over the performance period, as compared to the performance of
   the companies in a utility industry peer group (S&P utility group).
 *       The following schedule shows the proposed performance unit multiplier:

                Performance Unit Multiplier Schedule
Nicor TSR*
Payout Multiple
90th Percentile or higher
200%
75th Percentile
150%
60th Percentile
100%
50th Percentile
75%
40th Percentile
50%
25th Percentile
25%
Below 25th Percentile
0%

 
* Values between the data points will be interpolated.
Description of Stock Options (granted under special circumstances only)
 *      Option exercise price set at the fair market value on date of grant.
 *      Options vest after one year and are generally exercisable at the end of
   three years.
 *      Options expire ten years from date of grant.
 *      Options will be non-qualified stock options.

Description of Restricted Stock (granted under special circumstances only)
 *       Restricted Stock – actual shares of common stock, which are subject to
   restrictions on receipt and transfer and are forfeitable in the event the
   employee leaves the Company prior to vesting.  The participant holding
   restricted stock shall have all of the rights of a common shareholder,
   including the right to vote the shares and receive all dividends paid on such
   shares.
 *       Restricted stock and deferred restricted stock will vest at the end of
   four years of employment from the date of grant.



--------------------------------------------------------------------------------



Transferability
With Committee approval, restricted stock units, performance units, stock
options and restricted stock may be transferred for no consideration to or for
the benefit of the participant’s immediate family as defined in the plan.  All
terms and conditions remain applicable after transfer.
Termination Provisions
In the case of death, disability or retirement:
 *       Unvested performance units held for more than one year (as of the date
   of death, disability or retirement) will be eligible for payout at the end of
   the performance period based on the normal per‑unit performance/pay out
   guidelines.  The award will not be prorated.
 *       Unvested restricted stock units held for more than one year (as of the
   date of death, disability or retirement) will vest and the stock will be paid
   on the earlier of separation from service or the fourth anniversary of grant
   date.
 *       All stock options held for more than one year (as of the date of death,
   disability or retirement) will be immediately exercisable.  Stock options
   held less than one year will be forfeited.
 *       Stock options will remain exercisable for ten years after the date of
   grant.
 *       Unvested restricted stock held for more than one year from date of
   grant will vest upon death or disability, but not retirement. 
 *       Unvested restricted stock at retirement will be forfeited, unless the
   Committee chooses to exercise discretion and accelerate vesting for all or
   part of the unvested award.

In the case of termination of employment for any other reason, unvested awards
will be forfeited unless the Compensation Committee chooses to override this
policy:


·  
    Unvested restricted stock units held for less than four years are
immediately forfeited.

 

·  
    Performance units held less than three years are immediately forfeited.

 

·  
    Stock options held less than one year are immediately forfeited.

 

·  
    Stock options held for one year or longer will be exercisable, with the
remaining term limited to three months after the date of termination. After
this     date, all unexercised options will expire and be immediately cancelled.

 

·  
    Restricted stock held for less than four years are immediately forfeited.

 


Nicor Human Resources
March 2007